 



Option No.: _______
AVALON PHARMACEUTICALS, INC.
2005 OMNIBUS LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
Avalon Pharmaceuticals, Inc., a Delaware corporation (the “Company”), hereby
grants an option to purchase shares of its common stock, $.01 par value, (the
“Stock”) to the optionee named below. The terms and conditions of the option are
set forth in this cover sheet, in the attachment, and in the Company’s 2005
Omnibus Long-Term Incentive Plan (the “Plan”).
Grant Date:                       , ____
Name of Optionee:
                                                                                                                          
Optionee’s Employee Identification Number: _____-____-_____
Number of Shares Covered by Option: ______________
Option Price per Share: $_____.___
Vesting Start Date: _________________, ____
     By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached. You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.

             
Optionee:
                     
 
      (Signature)    
 
           
Company:
                     
 
      (Signature)      
 
  Title:        
 
     
 
   

Attachment
This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------



 



AVALON PHARMACEUTICALS, INC.
2005 OMNIBUS LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT

     
Nonqualified Stock Option
  This option is not intended to be an incentive stock option under Section 422
of the Internal Revenue Code of 1986, as amended, and will be interpreted
accordingly.
 
   
Vesting
  This option is only exercisable before it expires and then only with respect
to the vested portion of the option. Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
shares not less than 100 shares, unless the number of shares purchased is the
total number available for purchase under the option, by following the
procedures set forth in the Plan and below in this Agreement.
 
   
 
  [ Vesting to be determined by Compensation Committee and/or Board for each
grant.]
 
   
 
  No additional shares of Stock will vest after your Service has terminated for
any reason.
 
   
Term
  Your option will expire in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the cover sheet. Your option will expire earlier if your Service terminates,
as described below.
 
   
Regular Termination
  If your Service terminates for any reason, other than death, Disability or
Cause, then your option will expire at the close of business at Company
headquarters on the 90th day after your termination date.
 
   
Termination for
Cause
  If your Service is terminated for Cause, then you shall immediately forfeit
all rights to your option and the option shall immediately expire.
 
   
Death
  If your Service terminates because of your death, then your option will expire
at the close of business at Company headquarters on the date twelve (12) months
after the date of death. During that twelve month period, your estate or heirs
may exercise the vested portion of your option.
 
   
 
  In addition, if you die during the 90-day period described in connection with
a regular termination (i.e., a termination of your Service not on account of
your death, Disability or Cause), and a vested portion of your option has not
yet been exercised, then your option will instead expire on the date twelve
(12) months after your

2



--------------------------------------------------------------------------------



 



     
 
  termination date. In such a case, during the period following your death up to
the date twelve (12) months after your termination date, your estate or heirs
may exercise the vested portion of your option.
 
   
Disability
  If your Service terminates because of your Disability, then your option will
expire at the close of business at Company headquarters on the date twelve
(12) months after your termination date.
 
   
Leaves of Absence
  For purposes of this option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating 90 days after you went on employee leave, unless
your right to return to active work is guaranteed by law or by a contract. Your
Service terminates in any event when the approved leave ends unless you
immediately return to active employee work.
 
   
 
  The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.
 
   
Notice of Exercise
  When you wish to exercise this option, you must notify the Company by filing
the proper “Notice of Exercise” form at the address given on the form. Your
notice must specify how many shares you wish to purchase (in a parcel of at
least 100 shares generally). Your notice must also specify how your shares of
Stock should be registered (in your name only or in your and your spouse’s names
as joint tenants with right of survivorship). The notice will be effective when
it is received by the Company.
 
   
 
  If someone else wants to exercise this option after your death, that person
must prove to the Company’s satisfaction that he or she is entitled to do so.
 
   
Form of Payment
  When you submit your notice of exercise, you must include payment of the
option price for the shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:
 
   
 
  • Cash, your personal check, a cashier’s check, a money order or another cash
equivalent acceptable to the Company.
 
   
 
  • Shares of Stock which have already been owned by you for more than six
months and which are surrendered to the Company. The value of the shares,
determined as of the effective date of the option exercise, will be applied to
the option price.

3



--------------------------------------------------------------------------------



 



     
 
  • By delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate option price and any withholding taxes (if approved in advance
by the Compensation Committee of the Board if you are either an executive
officer or a director of the Company).
 
   
Withholding Taxes
  You will not be allowed to exercise this option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the option exercise or sale of Stock acquired under this option. In the event
that the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the exercise or sale of shares
arising from this grant, the Company shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or any Affiliate.
 
   
Transfer of Option
  During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the option.
Except as otherwise provided in this Agreement, you cannot transfer or assign
this option. For instance, you may not sell this option or use it as security
for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or it may be transferred upon your death by the laws of descent and
distribution.
 
   
 
  You may transfer, not for value, all or part of the option to any Family
Member. A “not for value” transfer is a transfer which is (i) a gift, (ii) a
transfer under a domestic relations order in settlement of marital property
rights; or (iii) a transfer to an entity in which more than fifty percent of the
voting interests are owned by Family Members (or you) in exchange for an
interest in that entity. Following a transfer under this provision, the option
shall continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer. Subsequent transfers of transferred options are
prohibited except to your Family Members in accordance with this provision or by
will or the laws of descent and distribution.
 
   
 
  Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your option in any other way.
 
   
Retention Rights
  Neither your option nor this Agreement give you the right to be

4



--------------------------------------------------------------------------------



 



     
 
  retained by the Company (or any Parent, Subsidiaries or Affiliates) in any
capacity. The Company (and any Parent, Subsidiaries or Affiliates) reserve the
right to terminate your Service at any time and for any reason.
 
   
Shareholder Rights
  You, or your estate or heirs, have no rights as a shareholder of the Company
until a certificate for your option’s shares has been issued (or an appropriate
book entry has been made). No adjustments are made for dividends or other rights
if the applicable record date occurs before your stock certificate is issued (or
an appropriate book entry has been made), except as described in the Plan.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by this option and the option price per
share shall be adjusted (and rounded down to the nearest whole number) if
required pursuant to the Plan. Your option shall be subject to the terms of the
agreement of merger, liquidation or reorganization in the event the Company is
subject to such corporate activity.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded.
 
   
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.
 
   
 
  By accepting this option, you give explicit consent to the Company to process
any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect

5



--------------------------------------------------------------------------------



 



     
 
  to non-U.S. resident Optionees, to the United States, to transferees who shall
include the Company and other persons who are designated by the Company to
administer the Plan.
 
   
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this option grant you agree that the
Company may deliver the Plan prospectus and the Company’s annual report to you
in an electronic format. If at any time you would prefer to receive paper copies
of these documents, as you are entitled to, the Company would be pleased to
provide copies. Please contact Thomas G. David, General Counsel and Senior Vice
President of Operations at Avalon Pharmaceuticals, Inc., 20358 Seneca Meadows
Parkway, Germantown, Maryland 20876, (301) 556-9886 to request paper copies of
these documents.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

6